Citation Nr: 1109633	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1993 to March 1996.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

The record raises the issue of increased severity of the Veteran's service-connected orthopedic disabilities.  See February 2011 argument from the Veteran's representative.  These issues were not developed or certified for appeal.  As such, the Board REFERS the issues of increased ratings for right foot pain post surgery; retropatellar pain syndrome of the right knee; tendonitis of the right shoulder; right wrist disorder; left foot plantar fasciitis; and lumbar spine disorder to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the issue of entitlement to TDIU can be adjudicated.  Specifically, another examination is necessary for the reasons discussed below.    

VA may assign TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at 60 percent or more, or, if there are two or more disabilities, when at least one is rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  In the present case, the Veteran's service-connected disabilities are as follows: major depressive disorder, evaluated as 30 percent disabling; right foot pain post surgery, 20 percent; retropatellar pain syndrome of the right knee, 20 percent; tendonitis of the right shoulder, 10 percent; right wrist disorder, 10 percent; lumbar disorder, 10 percent ; left foot plantar fasciitis, 10 percent; and tinnitus,  evaluated as 10 percent disabling.  His combined evaluation is 80 percent.   

In his October 2004 statement, the Veteran reported that his service-connected right knee, feet, and lumbar disabilities prevent him from working in a position where is on his feet throughout the day; therefore, he resigned from his full-time position as a valet parking security attendant.  

In March 2005, the Veteran underwent an orthopedic VA examination, after which the examiner opined that the Veteran remains capable of being gainfully employed from an orthopedic standpoint; however, he may require restriction in his activities to light or sedentary as defined by the Dictionary of Occupational Titles.  

The report of a March 2005 VA neuropsychiatric examination included the Veteran's report that he last worked in the security field; however, he had to resign because the required walking was aggravating his service-connected feet.  The examiner diagnosed the Veteran with major depressive disorder and opined that the Veteran's mood would improve if he could find a job similar to his position at the digital consulting and software company.  

In a June 2007 statement, the Veteran indicated that he is applying for vocational rehabilitation because the type of work that he has been able to obtain thus far is in the security field, which keeps him on his feet all day, and "intensifies" his service-connected disabilities.  It is unclear whether there are any related vocation rehabilitation records.  Any related records must be obtained.  38 C.F.R. § 3.159. 

In a February 2011 statement, the Veteran's representative argued that the Veteran's service-connected orthopedic disabilities are more severe than currently rated.  The representative further noted that the most recent VA examinations were performed in March 2005, almost six years ago, and that a current examination is necessary prior to adjudication of the case.  The Board agrees with the Veteran's representative and new examinations should be obtained to address the current severity of the service-connected disabilities and to obtain an opinion as to employability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). See also Friscia v. Brown, 7 Vet. App. 294 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran whether he has applied for any type of vocational rehabilitation.  If so, he should identify the type of vocational rehabilitation sought and the outcome of application.  

2.  Obtain any available vocational rehabilitation applications or records prepared in connection with those applications.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination in order to determine the effect of his service-connected disabilities (major depression; right foot; left foot; right knee; right shoulder; right wrist; lumbar spine; and tinnitus) on his employability.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  

Based on examination findings and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not the Veteran's service-connected disabilities (major depression; right foot; left foot; right knee; right shoulder; right wrist; lumbar spine; and tinnitus), without regard to his non service-connected disabilities, or his age, render him unable to secure and follow a substantially gainful occupation.   

A complete rationale should be given for all opinions and expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Thereafter, readjudicate the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


